Ms. Justice MacLeary
delivered the opinion of the court.
On the 1st of December, 1904, Octavio Ramirez brought suit on behalf of his wife, Josefa Carrasquillo, against the defendants, Dolores Surillo and Carraccielo Carrasquillo, for $560 for rent of land occupied by the defendants, and for taxes due thereon. On the 23d of June, 1905, the District Court of Humaeao rendered a judgment for defendants on the ground that the plaintiff Ramirez had failed to produce any evidence whatever on the trial of the case to sustain the allegations made in his complaint to the effect that there was a contract of lease by which defendants became indebted to plaintiff, or to his wife, in the amount claimed, or any other amount.
From this judgment the plaintiff, Ramirez, appealed to this court. On the 30th of August, 1905, the Attorney José de Guzmán Benitez, Esq., filed a brief for the appellant, Ramirez, in this court, and on the 24th of January, 1906, the case was heard on oral argument by the said Mr. Guzmán Benitez for. the appellant, and by Eugenio Benitez Castaño, Esq., for respondent.
All the evidence introduced on the trial of this casé -is entirely documentary, there being no oral testimony presented or referred to in the record. But there is neither bill of exceptions, statement of facts nor statement of the case contained in the record presented here, and in the opinion of *312this court it makes no difference whether the evidence produced before the trial court is documentary or oral, it is just as necessary to embody it in a bill of exceptions, statement of facts or a statement of the case, in one class of testimony as the' other. Such being the case, we cannot reverse the judgment rendered by the court below, because there is no way of determining that it was incorrect. Nevertheless, from a careful examination of these documents used as evidence on the trial, which has been made by the judge ponente herein, we fail to find any evidence whatever of a contract of lease, or any reference to such a contract, except that contained in a promissory note which cannot be considered as proving the contract set out by the plaintiff in his complaint. This suit is not brought upon the said promissory note, but upon an entirely independent contract which is not proven. Then even had the statement of facts or the bill of exceptions been properly prepared and presented here it could not have altered the result of this appeal.
.Inasmuch as there is no evidence to warrant a judgment in favor of the plaintiff and appellant, the judgment of the District Court of Humacao should be affirmed, and all costs of this appeal taxed against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Higueras and Wolf concurred.